Citation Nr: 0912689	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-10 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with chronic lumbosacral strain, status post laminectomy 
fusion syndrome with radiculitis (low back disability).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968, with additional service in the Army National 
Guard from January 1972 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the RO that, 
in pertinent part, granted service connection for the 
Veteran's low back disability and denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  

In December 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  At the hearing additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in reviewing the Veteran's 
claims.


FINDINGS OF FACT

1.  In December, at a hearing before the Board and prior to 
the promulgation of a decision in the appeal, the Veteran 
notified VA that he wished to withdraw his claim of 
entitlement to a higher evaluation for his service-connected 
low back disability.  

2.  The medical evidence of record does not establish that 
the Veteran has bilateral hearing loss or tinnitus that was 
incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran (or his or her representative) concerning the 
issue of entitlement to a higher evaluation for the Veteran's 
low back disability has been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

2.  The Veteran does not have bilateral hearing loss and 
tinnitus incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that, in December 2008, at 
a hearing before the Board, the Veteran expressly stated that 
he wanted to withdraw his appeal as to the claim of a higher 
evaluation for his service-connected low back disability.  
Given the nature of these statements, the Board finds these 
statements to be controlling as to the current appeal.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this claim.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it is dismissed.  


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in June 2005 and March 2006, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service treatment records and reports, a VA examination, 
the Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran contends that he has bilateral hearing loss 
and tinnitus that had their onset in or were otherwise caused 
by noise exposure in service.  In his testimony before the 
Board, the Veteran reported that he was an aircraft mechanic 
and crew chief in the service and the he was exposed to 
excessive noise from near constant exposure to aircraft 
engine noise.  He also indicated that he did not wear hearing 
protection, but rather wore only flight helmets or headsets.  

The Veteran's service treatment records do not indicate 
hearing loss for VA purposes on active duty.  Audiological 
examinations dated in August 1964, March 1967 were 
essentially within normal limits.  The September 1968 service 
separation examination showed a single, very slightly 
elevated (20 dB) threshold at 2,000 Hertz in the Veteran's 
right ear.  An audiological examinations after active duty 
dated in June 1973, July and October 1975 were also all 
essentially within normal limits.  A July 1972 audiological 
examination showed a single, very slightly elevated (20 dB) 
threshold at 6,000 Hertz in the right ear and on audiological 
examination in October 2004 showed a slightly elevated (25 
dB) threshold at 2000 Hertz in the right ear.  Finally, an 
April 2004 VA audiological evaluation report indicated slight 
hearing loss for VA purposes on the left  (40 dB at 4000 
Hertz) and no hearing loss for VA purposes on the right.  

In order to determine whether the Veteran has bilateral 
hearing loss for VA purposes and tinnitus that are the result 
of his active duty service, the Veteran was provided a VA 
examination dated in March 2006.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination.  The examiner noted that all military 
audio examinations showed normal hearing in both ears across 
all frequencies.  The Veteran was noted to report that 
several family members developed hearing loss associated with 
aging.  And the Veteran's military noise exposure as an 
aircraft mechanic was noted, as well as use of firearms while 
hunting and target shooting with and without hearing 
protection.  After examination, the Veteran was diagnosed 
with tinnitus and bilateral hearing loss for VA purposes.  
The examiner then opined that the Veteran's hearing loss and 
tinnitus were not caused by or the result of military noise 
exposure.  In this regard, the examiner stated that there was 
no evidence of noise notch and the configuration was 
consistent with presbyacusis.  The examiner also noted that 
the Veteran reported several family members developing 
hearing loss with age.  And the examiner also noted that all 
service audio examinations were normal through 1975.  

In this regard, the Board notes that the Veteran testified 
that his father does not have hearing loss. 

The Board also notes that the Veteran submitted the report of 
his private audiologist dated in December 2008.  The 
physician noted the Veteran's reported history of noise 
exposure.  The examination found bilateral hearing loss for 
VA purposes.  The Veteran was also noted to have constant 
tinnitus.  With respect to whether his hearing loss and 
tinnitus were the result of is active service, the physician 
stated that "[i]t is possible that the hearing loss and 
tinnitus were caused by his past history of noise exposure, 
however without an exit audiogram from 1980 it is difficult 
to rule out."

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claims.  The Board concedes that, based 
on a review of the entire evidence of record, it would appear 
that, over the course of the Veteran's years of service, he 
did, in fact, experience at least some degree of exposure to 
noise.  However, that same evidence fails to demonstrate 
that, as a result of such exposure, the Veteran has suffered 
a "hearing loss disability" as defined by VA regulation, or 
chronic tinnitus.  Accordingly, the Veteran's claims for 
service connection must be denied.  The Veteran's service 
records are negative for hearing loss or tinnitus in active 
service or for many years thereafter.  While the Veteran has 
been diagnosed with current hearing loss and tinnitus, the 
March 2006 VA examiner that examined the Veteran had his 
claims file in connection with his claims, did not find that 
his conditions were related to his active service. 

In this regard, the Board notes that the Veteran's December 
2008 private audiogram diagnosed hearing loss and tinnitus 
and indicated that it was possible that his conditions were 
the result of his past history of noise exposure.  In this 
regard, however, the Board notes that an unsupported opinion 
noting only that the Veteran's condition "may" be related 
to service or a service-connected condition is insufficient 
to form a basis for a grant of service connection.  38 C.F.R. 
§ 3.102.  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999); Winsett v. West, 11 Vet. App. 
420, 424 (1998).
 
In addition to the medical evidence, the Board has considered 
the Veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

As the medical evidence of record does not establish that the 
Veteran's hearing loss and tinnitus began in service or are 
causally related to noise exposure in service, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
53-56.  


ORDER

1.  The appeal concerning the claim of entitlement to an 
initial evaluation in excess of 40 percent for degenerative 
disc disease of the lumbar spine with chronic lumbosacral 
strain, status post laminectomy fusion syndrome with 
radiculitis is dismissed.

2.  Service connection for bilateral hearing loss is denied.

3.  Service connection for tinnitus is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


